Title: [January 1776]
From: Adams, John
To: 



      1776 Jany. 3d. Wednesday.
      
      
       
      
      
       
        
   
   This heading without text is the last entry in D/JA/24.


        
   
   After a week in Braintree JA resumed his seat, 28 Dec., in the Massachusetts Council, which was sitting in Watertown. A payroll record in the Council Papers (M-Ar: vol. 164) indicates that he attended sixteen days between then and 24 Jan., the day before he set out once more for Congress, and was paid £5 10s. 10d. for travel and services. His work on committees was as intense as it had been in Congress; see the Council Journal for this session as printed in Force, Archives[Peter Force, ed.,] American Archives: Consisting of a Collection of Authentick Records, State Papers, Debates, and Letters and Other Notices of Publick Affairs, Washington, 1837–1853; 9 vols., 4th ser., 4:1219–1312. One of his committee assignments led to a very characteristic composition from JA’s pen, a proclamation “By the Great and General Court of the Colony of Massachusetts-Bay,” dated 23 Jan. 1776 and designed to be read “at the opening of the several Courts of Justice through this Colony, and at Town-Meetings” (Ford, Mass. Broadsides, No. 1973, with facsimile facing p. 272; MS in M-Ar: vol. 138; see Council Journal, Force, Archives[Peter Force, ed.,] American Archives: Consisting of a Collection of Authentick Records, State Papers, Debates, and Letters and Other Notices of Publick Affairs, Washington, 1837–1853; 9 vols., 4th ser., 4:12–46, 1268–1270; Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715– ], Boston, reprinted by the Massachusetts Historical Society, 1919– . (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1775–1776, 3d sess., p. 189–92). Others took him to headquarters in Cambridge for consultations with Gen. Washington and formal councils of war. His surviving correspondence with Washington, together with the Council Journal, shows that he was repeatedly at headquarters in January, and the next entry in the Diary records that he dined with a party of officers, including the commander in chief, and their ladies at Cambridge on the day before he started for Philadelphia.


       
      
      

      1776. January 24. Wednesday.
      
      
       Began my Journey to Phildelphia, dined at Colonel Mifflins at Cambridge with G. Washington, and Gates and their Ladies, and half a Dozen Sachems and Warriours of the french Cocknowaga Tribe, with their Wives and Children. Williams is one, who was captivated in his Infancy, and adopted. There is a Mixture of White Blood french or English in most of them. Louis, their Principal, speaks English and french as well as Indian. It was a Savage feast, carnivorous Animals devouring their Pray. Yet they were wondrous polite. The General introduced me to them as one of the Grand Council Fire at Philadelphia, upon which they made me many Bows, and a cordial Reception.
      
      
       
        
   
   First entry in D/JA/25 since 30 Oct. 1775. The following entries, through 29 Jan., are from the same booklet.


        
   
   On 15 Dec. 1775 the General Court elected the two Adamses, Hancock, and Paine to another year’s term as delegates to the Continental Congress, but replaced Thomas Cushing with Elbridge Gerry—an action that disturbed conservatives both in Massachusetts and in Congress. See Mass., House JourJournals of the House of Representatives of Massachusetts [1715– ], Boston, reprinted by the Massachusetts Historical Society, 1919– . (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1775–1776, 3d sess., p. 44; Samuel Adams to James Warren, 8 March 1776, Warren-Adams LettersWarren-Adams Letters: Being Chiefly a Correspondence among John Adams, Samuel Adams, and James Warren (Massachusetts Historical Society, Collections, vols. 72–73), Boston, 1917–1925; 2 vols., 1:211–212. But JA was pleased by it and had the company of Gerry on the road to Philadelphia, where the two arrived on 8 Feb. and took their seats in Congress next day (JA to AA, 11 Feb. 1776, Adams Papers; see also JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 4:122).


       
       
        
   
   On the Caughnawagas, who had come to offer their services to the Americans, see Washington to Philip Schuyler, 27 Jan. 1776 (Writings, ed. FitzpatrickThe Writings of George Washington from the Original Manuscript Sources, 1745–1799, ed. John C. Fitzpatrick, Washington, 1931–1944; 39 vols., 4:280–281).


       
      
      

      1776. Jany. 25. Thursday.
      
      
       About 10 Mr. Gerry called me, and we rode to Framingham, where We dined. Coll. Buckminster after Dinner shewed us, the Train of Artillery brought down from Ticonderoga, by Coll. Knox. It consists of Iron—9 Eighteen Pounders, 10 Twelves, 6. six, four nine Pounders, Three 13. Inch Mortars, Two Ten Inch Mortars, one Eight Inch, and one six and an half. Howitz, one Eight Inch and an half and one Eight.
       Brass Cannon. Eight Three Pounders, one four Pounder, 2 six Pounders, one Eighteen Pounder, and one 24 Pounder. One eight Inch and an half Mortar, one Seven Inch and an half Dto. and five Cohorns.
       After Dinner, rode to Maynards, and supped there very agreably.
      
      
       
        
   
   The documents relative to Knox’s transportation of the great train of artillery from Fort Ticonderoga to the American camp outside Boston are printed by Alexander C. Flick in N.Y. State Hist. Assoc., Quart. Jour., 9:119–135 (April 1928). They include Knox’s own inventory of the guns, with which JA’s list closely corresponds and which has been helpful in interpreting JA’s confusing punctuation in this passage.


       
       
        
   
   A singular or plural form according to OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols. and supplement.. Knox’s list has the more conventional term “Howitzers.”


       
      
      

      1776 Jany 26. Fryday.
      
      
       Stopped at Sternes’s Stearns’s in Worcester, and dined with Mr. Lincoln at Mr. Jonathan Williams’s. In Putnams Office where I formerly trimm’d the Midnight Lamp, Mr. Williams keeps Laws Works and Jacob Behmens, with whose Mistical Reveries he is much captivated.
      
      
       
        
   
   This Jonathan Williams (d. 1780), Harvard 1772, had been a law clerk in JA’s office. He was a cousin of the better-known Jonathan Williams (1750–1815), Benjamin Franklin’s great-nephew, who a little later crossed JA’s path when serving as American agent at Nantes and who became first superintendent of the military academy at West Point; see DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements.. On JA’s law clerk see “Suffolk Bar Book,” MHS, Procs.Massachusetts Historical Society, Collections and Proceedings., 1st ser., 19 (1881–1882):151; Harvard Quinquennial Cat.;Harvard University, Quinquennial Catalogue of the Officers and Graduates, 1636–1930, Cambridge, 1930. John Thaxter to JA, 7 Aug. 1780, Adams Papers.


       
       
        
   
   William Law, author of A Serious Call to a Devout and Holy Life, 1728, and other religious works, was an English disciple of the German mystic Jakob Boehme or Behmen; see DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885–1900; 63 vols. plus supplements. under Law.


       
      
      

      1776. Sunday. Jany. 28.
      
      
       Mr. Upham informs that this Town of Brookfield abounds with a Stone, out of which Allum, Coperas and Sulphur are made. Out of one Bushell of this Stone, he made five Pounds of Coperas. He put the Stone into a Tub, poured Water on it, let it Stand 2 or 3 days, then drew it off, and boiled the Liquor away—let it stand and it shot into a Kind of Christals. Adding Chamberly and Alkaline Salts to the Coperas and that makes Allum.
       We made some Sulphur, by Sublimation. We put 4 Quarts of the Stone into an Iron Kettle, laid a Wooden Cover over the Kettle leaving an Hole in the Middle. Then We put an Earthern Pot over the Top of the Kettle, and cemented it with Clay—then made a fire under the Kettle, and the Sulphur sublimated. We got about a Spoonfull.
       We have found a Bed of yellow Ocre in this Town. I got 12,00 Wt. We make Spanish Brown by burning the yellow Ocre.
      
      
       
        
   
   Chamber-lye (variously spelled, 1500–1800): “Urine; esp. as used for washing, etc.” (OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols. and supplement.).


       
       
        
   
   JA could hardly have participated in these experiments, and so it must be assumed that this and the following paragraph are direct discourse by Upham. CFA supplied quotation marks around this passage.


       
      
      

      1776 Monday. Jan. 29.
      
      
       Rode to Springfield, dined at Scotts. Heard that the Cannon at Kingsbridge in N. York were spiked up. That dry Goods, English Goods were sent round to N. York from Boston, and from N. York sold all over N.E. and sent down to Camp. That Tryon has issued Writs for the Choice of a new Assembly, and that the Writs were likely to be obeyed, and the Tories were likely to carry a Majority of Members.
      
     